Citation Nr: 1737264	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  16-30 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether the appellant's National Guard service meets the threshold service requirement for potential receipt of (VA) compensation benefits.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Dan Brook, Counsel






INTRODUCTION

The appellant served for many years in the Army National Guard, including periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) from a June 2016 administrative decision of the Newark, New Jersey Regional Office (RO) of the Department of Veterans' Affairs (VA).

On his June 2016 Form 9, substantive appeal, the appellant did not indicate whether he desired a Board hearing.  However, subsequent September 2017 correspondence sent from the appellant's representative appears to indicate that the Veteran does desire a Board hearing at the RO (i.e. Travel Board hearing).  However, as the claim on appeal is being granted, the appellant is not prejudiced by not being afforded a hearing in this matter.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The issue on appeal stems from a March 2016 claim for service connection for bilateral hearing loss and tinnitus.  As this decision finds that the appellant meets the threshold service requirement for potential receipt of VA benefits (and thus has standing to pursue such claims), the claims for service connection for bilateral hearing loss and tinnitus are referred to the Agency of Original Jurisdiction (AOJ) for their consideration and adjudication.  The Board does not have jurisdiction over these matters at this time.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

The appellant's National Guard service involved active duty for training (ACDUTRA).
CONCLUSION OF LAW

The appellant's National Guard service meets the threshold service requirement for potential receipt of VA compensation benefits.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.12(a), 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Given the favorable outcome detailed below, an assessment of VA's duties under the VCAA is not necessary.

II.  Analysis 

The appellant filed a claim of entitlement to service connection for bilateral hearing loss and tinnitus.  In the June 2016 administrative decision, the RO denied the claim on the grounds that he did not have qualifying service for purposes of VA compensation benefits. 

Under VA law and regulations, compensation is warranted for disability due to disease or injury suffered in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  A "veteran" is defined as a person who served in the active military, naval, or air service.  38 U.S.C.A. § 101 (2).  The term "active military service" includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a).

In the present case, the evidence of record is sufficient to establish that the appellant had periods of ACDUTRA during his many years of National Guard service.  Thus, if the appellant were to establish that he was disabled from a disease or injury incurred while he served on ACDUTRA, he would establish veteran status and entitlement to compensation.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a).

The administrative decision denied potential eligibility for VA compensation benefits based on a finding that the appellant does not have "Veteran" status.  However, as noted, the appellant has established that he served on ACUDTRA and if it is further established that he incurred any disability due to disease or injury incurred while on ACDUTRA, he would establish veteran status and entitlement to compensation.  Thus, although he does not currently have veteran status, his service on ACDUTRA allows him to pursue claims for service connection, which, if granted, will establish veteran status.  Accordingly, the appellant's National Guard service meets the threshold service requirement for potential receipt of (VA) compensation benefits.  


ORDER

The appellant's National Guard service meets the threshold service requirement for potential receipt of (VA) service-connected compensation benefits; he is eligible to pursue claims for service connection on the merits.   




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


